Order filed August 20, 2014




                                                 In The

                            Fourteenth Court of Appeals
                                      NO. 14-13-00376-CR
                                           ____________

                         CARLOS DANIEL FERNANDEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                           On Appeal from the 183rd District Court
                                   Harris County, Texas
                               Trial Court Cause No. 1344140

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #70.

      The clerk of the 183rd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #70, on or before August 29, 2014. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's Exhibit
#70, to the clerk of the 183rd District Court.



                                                 PER CURIAM